




Exhibit 10.2
AMENDMENT #3 TO SERVICES AGREEMENT
This Amendment #3 to Services Agreement (this “Amendment”), is entered into as
of September 11, 2013, by and between Pacira Pharmaceuticals, Inc., (the
“Company”), MPM Asset Management LLC (“MPM”) and Gary Patou (“Consultant”).
This Amendment #3 amends the Services Agreement dated October 28, 2010 by and
among the Company, MPM and Consultant, as amended on December 8, 2011 and
November 29, 2012 (the “Original Agreement”). If there is any conflict between
the provisions of this Amendment and those in the Original Agreement, the
provisions of this Amendment govern. Except as expressly stated in this
Amendment, capitalized terms used and not defined herein have the same meanings
defined in the Original Agreement. Except as expressly amended herein, all other
terms and provision of the Original Agreement remain in full force and effect.
RECITALS
A.    Consultant currently devotes approximately 50% of his business time to the
Company for a monthly service fee of $15,880.40. The parties desire to amend the
terms so Consultant will devote approximately 80% of his business time to the
Company for a monthly service fee of $26,467.33 through December 31, 2014.
AGREEMENT
NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained in this Agreement and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:
1.    Section 4(a) is hereby amended to reflect that the amount of Monthly
Services Fee is $26,467.33 through December 31, 2014.
2.    Exhibit A is hereby amended to reflect that Consultant shall devote
approximately 80% of his business time to the Company through December 31, 2014.






[Remainder of Page Intentionally Left Blank]
























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.




PACIRA PHARMACEUTICALS, INC.
By: /s/ Dave Stack__________
Dave Stack
President Chief Executive Officer
MPM ASSET MANAGEMENT LLC
By: /s/ Luke Evnin___________
Luke Evnin
Managing Director






CONSULTANT




/s/ Dr. Gary Patou_____________
Dr. Gary Patou




